Ana Lisa GarzaAppellee/s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 15, 2014

                                      No. 04-14-00207-CV

                                        Peter BARTON,
                                           Appellant

                                                v.

                                       Ana Lisa GARZA,
                                           Appellee

                  From the 229th Judicial District Court, Duval County, Texas
                                  Trial Court No. DC-12-308
                           Honorable Dick Alcala, Judge Presiding


                                         ORDER
        On July 22, 2014, we issued an order directing appellant to file an amended brief
correcting briefing violations. On August 6, 2014, appellant filed an amended brief correcting the
briefing violations. Therefore, absent a request for an extension of time, appellee’s brief is due
on September 5, 2014.

                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of August, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court